United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, LOS ANGELES
PROCESSING & DISTRIBUTION CENTER,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1298
Issued: November 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 29, 2012 appellant, through her attorney, timely appealed the March 26, 2012
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established continuing disability as of July 7, 2009.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case was previously before the Board.2 Appellant, a 52-year-old mail handler, has
an accepted claim for lumbar strain which arose on April 29, 2007.3 By decision dated
October 16, 2008, OWCP declined to expand her claim to include L4-5 disc herniation.
Appellant did not appeal OWCP’s October 16, 2008 decision.
On July 7, 2009 OWCP terminated appellant’s compensation and medical benefits based
on the March 20, 2009 opinion of her treating physician, Dr. Tae M. Shin,4 who found that her
lumbar strain had resolved. Dr. Shin also noted that her then-current symptoms and restrictions
were due to discogenic back pain.
By decision dated November 25, 2009, the Branch of Hearings & Review affirmed
OWCP’s decision terminating benefits. The Board similarly affirmed the termination of all
benefits based on Dr. Shin’s March 20, 2009 opinion. The Board’s September 29, 2010 decision
is incorporated herein by reference.
On June 9, 2011 counsel requested reconsideration. He submitted a January 26, 2011
report from Dr. Deborah A. Mendenhall, a Board-certified internist. OWCP also received a
May 13, 2011 report from Dr. Shin.
Dr. Mendenhall saw appellant on January 26, 2011 for complaints of lower lumbar pain
radiating to the back of the right leg and ankle. She noted that appellant sustained a job-related
injury to her back about four years ago when she was “reaching/pulling.” Dr. Mendenhall
indicated that appellant’s latest magnetic resonance imaging (MRI) scan revealed, inter alia,
mild degenerative changes primarily from L3-4 to L5-S1 and small posterior disc bulges. She
also noted that appellant’s condition had continued to deteriorate over the past several years to
the point that neurosurgery was entertained. However, it was doubtful that surgery would
provide appellant any significant pain relief. Dr. Mendenhall identified 11 separate diagnoses,
only four of which pertained to appellant’s lumbosacral spine area. These included lumbar
radiculopathy, sacroiliac ligament sprain, sciatica and low back pain. Dr. Mendenhall did not
expect appellant to make any significant recovery and thus, declared her condition chronic/static.
She imposed various restrictions. The restrictions ostensibly related to appellant’s low back
condition included limited lifting, limited standing, no prolonged sitting and limited walking.
In a May 13, 2011 report, Dr. Shin noted that appellant had received treatment from
August 8, 2007 until January 7, 2009. He also noted that she had sustained a lower back injury
on “May 15, 2007.” A June 7, 2007 MRI scan reportedly revealed a disc bulge at L4-5 with
nerve root impingement. Dr. Shin explained that appellant received physical therapy and
epidural injections for her disc bulge and lumbar radiculopathy, but conservative management
2

Docket No. 10-576 (issued September 20, 2010).

3

Appellant stated that she strained her lower back while attempting to connect a wire container to a mule.

4

Dr. Shin is a Board-certified orthopedic surgeon.

2

did not resolve her pain and therefore, surgery was contemplated. In anticipation of surgery a
repeat lumbar MRI scan was obtained on August 29, 2008. This MRI scan reportedly revealed
that the L4-5 disc bulge had spontaneously decreased with no further evidence of nerve
impingement. Dr. Shin indicated that appellant was advised not to proceed with surgical
intervention. Because appellant had exhausted all modes of treatment and had reached
maximum medical improvement, she was placed on permanent and stationary status. Dr. Shin
further stated that the mechanism of injury which occurred on “May 15, 2007” involved her
trying to move a cart. He noted at the time appellant was diagnosed with lumbar strain. Dr. Shin
further indicated that this type of mechanism can cause a disc bulge, as noted on the original
June 7, 2007 MRI scan.
Based on the newly submitted evidence, OWCP reviewed the merits of the claim and
determined that appellant had not established continuing disability as of July 7, 2009.
LEGAL PRECEDENT
Once OWCP has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.5 OWCP may not terminate compensation without
establishing that the disability ceased or that it was no longer related to the employment.6 After
termination or modification of compensation benefits, clearly warranted on the basis of the
evidence, the burden for reinstating compensation benefits shifts to the employee. In order to
prevail, the employee must establish by the weight of the reliable, probative and substantial
evidence that he or she had an employment-related disability which continued after termination
of compensation benefits.7
ANALYSIS
The Board previously affirmed OWCP’s reliance on Dr. Shin’s March 20, 2009 opinion
as a basis for terminating appellant’s wage-loss compensation and medical benefits effective
July 7, 2009. Currently, counsel has not presented any evidence or argument that would warrant
revisiting the Board’s prior finding regarding the adequacy of the record as it existed on or
before OWCP’s hearing representative’s November 25, 2009 decision. Accordingly, the Board
reaffirms its earlier finding that OWCP satisfied its burden in terminating all benefits effective
July 7, 2009.
Once OWCP has properly modified or terminated benefits, the burden of reinstating
benefits shifts to the employee.8 As to the evidence submitted since OWCP’s hearing
representative’s last merit review, the Board notes that neither Dr. Mendenhall nor Dr. Shin
5

I.J., 59 ECAB 408 (2008); Anna M. Blaine, 26 ECAB 351, 353-54 (1975); see Fred Foster, 1 ECAB 127, 13233 (1948).
6

Id.

7

I.J., supra note 5; Gary R. Sieber, 46 ECAB 215, 222 (1994); see Wentworth M. Murray, 7 ECAB 570,
572 (1955).
8

Joseph A. Brown, Jr., 55 ECAB 542, 544 n. 5 (2004).

3

provided a current diagnosis of ongoing lumbar strain, which was the only condition that OWCP
accepted as employment related. Moreover, Dr. Mendenhall did not identify a specific date of
injury and her description of the cause of injury was too vague. Whereas appellant indicated that
she was injured “while attempting to connect a wire container to a mule,” Dr. Mendenhall
generally described the circumstances as “reaching/pulling.” It is also noteworthy that
Dr. Shin’s latest report incorrectly identified appellant’s date of injury as “May 15, 2007.” A
physician’s opinion on whether there is a causal relationship between the diagnosed condition
and the implicated employment factors must be based on a complete factual and medical
background.9 The Board finds that the record does demonstrate that appellant continues to suffer
from residuals of her April 29, 2007 employment injury.
CONCLUSION
The Board finds that appellant failed to establish that she continues to suffer from
residuals of her April 29, 2007 accepted lumbar strain.
ORDER
IT IS HEREBY ORDERED THAT the March 26, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 7, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

